 

Exhibit 10.7

 

HOUSTON WIRE & CABLE COMPANY

2006 STOCK PLAN

(As Amended and Restated Effective March 1, 2015)

  

PERFORMANCE STOCK UNIT AWARD AGREEMENT

 

A Performance Stock Unit (“PSU”) Award (the “Award”) is hereby granted by
Houston Wire & Cable Company, a Delaware corporation (the “Company”), to the Key
Employee named below (the “Grantee”), relating to the Common Stock of the
Company:

 

Key Employee James L. Pokluda III Date of Award:   Number of PSUs Subject to
Award:   End of Performance Period:  

 

The Award shall be subject to the following terms and conditions and the
provisions of the Houston Wire & Cable Company 2006 Stock Plan, as amended and
restated effective March 1, 2015 (the “Plan”), a copy of which is attached
hereto and the terms of which are hereby incorporated by reference:

 

1.             Grant of Award. The Company hereby grants to the Grantee the
Award of PSUs. A PSU is the right, subject to the terms and conditions of the
Plan and this Agreement, to receive, following the end of the Performance Period
referred to above, a distribution of one share of Common Stock for each PSU as
described in Section 8 of this Agreement.

 

2.             Acceptance by Grantee. The receipt of the Award is conditioned
upon its acceptance by the Grantee in the space provided therefor at the end of
this Agreement and the return of an executed copy of this Agreement to the
Secretary of the Company no later than ________________. If the Grantee shall
fail to return this executed Agreement by the due date, the Grantee’s Award
shall be forfeited to the Company.

 

3.             PSU Account. The Company shall maintain an account (the “PSU
Account”) on its books in the name of the Grantee which shall reflect the number
of PSUs awarded to the Grantee and any dividend equivalents paid to the Grantee
as described in Section 4.

 

4.             Dividend Equivalents. Upon the payment of any dividends on Common
Stock occurring during the period beginning on the date of the Award and ending
on the date the PSUs are settled in Common Stock and distributed to the Grantee
as described in Section 8 (or the date the PSUs are forfeited), the Company
shall credit the Grantee’s PSU Account with an amount equal in value to the
dividends that the Grantee would have received had the Grantee been the actual
owner of the number of shares of Common Stock represented by the PSUs in the
Grantee’s PSU Account on that date. The amount of dividend equivalents credited
to the Grantee’s PSU Account shall be adjusted to reflect the adjusted number of
PSUs held by the Grantee as described in Section 7. Such amounts shall be paid
to the Grantee in cash at the time and to the extent the PSU Account is
distributed to the Grantee. Any dividend equivalents relating to PSUs that are
forfeited shall also be forfeited.

 

5.             Nontransferability. Except as set forth in Section 11 of the
Plan, neither the Award nor any of the PSUs subject to the Award may be sold,
assigned, pledged, encumbered or otherwise transferred, voluntarily or
involuntarily. Any attempted sale, assignment, pledge, encumbrance or transfer
of the Award, other than in accordance with its terms, shall be void and of no
effect.

 

6.             Vesting.

 

(a)            Except as set forth in (b), (c), (d) and (e) below, the Grantee
shall become vested in the Award on the last day of the Performance Period if
the Grantee remains in continuous employment with the Company or a Subsidiary
until such date.

 

(b)            If prior to the last day of the Performance Period the Grantee’s
employment with the Company and all Subsidiaries terminates due to the Grantee’s
death or disability, all of the then unvested PSUs subject to the Award shall
vest as of the date of termination of employment. For this purpose “disability”
has the meaning, and will be determined, as set forth in the Company’s long term
disability program in which If prior to the last day of the Performance Period
the Grantee’s employment with the Company and all Subsidiaries terminates for
any reason other than death or disability as described in Section 6(b) above or
following a Change in Control as described in Section 6(d)(ii) below, PSUs
subject to the Award shall be forfeited to the Company and the Grantee’s rights,
title and interest with respect to such forfeited PSUs, shall automatically
lapse and be of no further force or effect. The Grantee hereby irrevocably
designates and appoints the Secretary of the Company as the Grantee’s agent and
attorney in fact, to act for or on behalf of the Grantee and in his or her name
and stead, for the limited purpose of executing any documents and instruments to
further evidence the forfeiture of the unvested PSUs.

 

1

 

 

(c)            If prior to the last day of the Performance Period there is a
Change in Control of the Company, and the Grantee has remained in continuous
employment with the Company or a Subsidiary until such date:

 

(i)          unless the PSU Award is continued or assumed by a public company in
an equitable manner, all of the PSUs subject to the Award shall vest as of the
date of the Change in Control; and

 

(ii)          if the PSU Award is continued or assumed by a public company in an
equitable manner, all of the PSUs subject to the Award shall vest at the end of
the Performance Period, unless prior to such date and within two years following
the Change in Control (A) the Company terminates the Grantee’s employment other
than for Cause or (B) the Grantee terminates his employment for Good Reason, in
which case all of the PSUs subject to the Award shall vest as of the date of
such termination of employment.

 

For purposes of this Section 6(d), “Cause” and “Good Reason” shall have the
meanings ascribed to them in the Amended and Restated Employment Agreement
between the Grantee and the Company dated as of January 1, 2015, or any
successor agreement thereto.

 

(d)           The foregoing provisions of this Section 6 shall be subject to the
provisions of any written employment or severance agreement that has been or may
be executed by the Grantee and the Company, and the provisions in such
employment or severance agreement concerning the vesting of an Award shall
supersede any inconsistent or contrary provision of this Section 6.

 

7.             Adjustment of PSUs.

 

(a)           The number of PSUs subject to the Award that vest pursuant to
Section 6(a) shall be adjusted by the Committee after the end of the Performance
Period based on the level of achievement of the previously established
performance goals, as described in Exhibit A attached hereto.

 

(b)           The number of PSUs subject to the Award that vest pursuant to
Section 6(b) shall not be subject to the adjustment described in Exhibit A.

 

(c)           The number of PSUs subject to the Award that vest pursuant to
Section 6(d) shall not be subject to the adjustment described in Exhibit A.

 

8.             Settlement of Award. If the Grantee becomes vested in his Award
in accordance with Section 6, the Company shall distribute to him, or his
personal representative, beneficiary or estate, as applicable, (a) a number of
shares of Common Stock equal to the number of vested PSUs subject to the Award,
as adjusted in accordance with Section 7, if applicable and (b) a cash payment
equal to the dividend equivalents that are payable pursuant to Section 4. Such
shares and payment shall be delivered (i) in the case of an Award that vests in
accordance with Section 6(a), as soon as practicable after the Committee
determines the level of achievement of the performance goal, but no later than
March 15 following the end of the Performance Period; (ii) in the case of an
Award that vests earlier in accordance with Section 6(b) or 6(d)(i), within 30
days following the date of vesting; and (iii) in the case of an Award that vests
in accordance with Section 6(d)(ii), within 30 days following the earlier of the
end of the Performance Period or the date of the Grantee’s termination of
employment.

 

(a)           Withholding Taxes. The Grantee shall pay to the Company an amount
sufficient to satisfy all minimum Federal, state and local withholding tax
requirements prior to the delivery of any shares of Common Stock upon settlement
of any vested PSUs covered by the Award. Payment of such taxes may be made by
one or more of the following methods: (a) in cash, (b) in cash received from a
broker-dealer to whom the Grantee has submitted a notice and irrevocable
instructions to deliver to the Company proceeds from the sale the Grantee
participates.

 

9.            of a portion of the shares deliverable upon settlement of the
Award, (c) by delivery to the Company of other Common Stock owned by the Grantee
that is acceptable to the Company, valued at its then Fair Market Value, and/or
(d) by directing the Company to withhold such number of shares of Common Stock
otherwise deliverable upon settlement of the Award with a Fair Market Value
equal to the amount of tax to be withheld.

 

2

 

 

10.           Share Delivery. Delivery of shares of Common Stock upon settlement
of the Award will be by book-entry credit to an account in the Grantee’s name
established by the Company with the Company’s transfer agent; provided that the
Company shall, upon written request from the Grantee (or his estate or personal
representative, as the case may be), issue certificates in the name of the
Grantee (or his estate or personal representative) representing such Award
shares.

 

11.           Rights as Stockholder. The Grantee shall not be entitled to any of
the rights of a stockholder of the Company with respect to the Award, including
the right to vote and to receive dividends and other distributions, until and to
the extent the Award is settled in shares of Common Stock.

 

12.           Insider Trading Policy. The sale or transfer of any shares of
Common Stock delivered upon settlement of the Award is subject to the provisions
of the Company’s Insider Trading Policy, as in effect from time to time.

 

13.           Recoupment. Notwithstanding any other provision of this Agreement,
to the extent required by applicable law, including the Dodd-Frank Wall Street
Reform and Consumer Protection Act, or pursuant to the Company’s Incentive
Recoupment Policy or any similar policy as may be in effect, the Company shall
have the right to seek recoupment of all or any portion of an Award (including
by forfeiture of any outstanding Award or by the Grantee’s remittance to the
Company of vested Award shares or of a cash payment equal to the vested Award
shares). The value with respect to which such recoupment is sought shall be
determined by the Committee. The Committee shall be entitled, as permitted by
applicable law, to deduct the amount of such payment from any amounts the
Company may owe to the Grantee.

 

14.           Employment Status. This Agreement does not give the Grantee the
right to be retained as an employee of the Company.

 

15.           Administration. The Award shall be administered in accordance with
such regulations as the Committee shall from time to time adopt.

 

16.           Plan Governs. If there is any inconsistency between the terms of
this Agreement and the terms of the Plan, the Plan’s terms shall govern. All
capitalized terms shall have the meanings ascribed to them in the Plan, unless
specifically set forth otherwise herein.

 

17.           Governing Law. This Agreement, and the Award, shall be construed,
administered and governed in all respects under and by the laws of the State of
Delaware.

 

IN WITNESS WHEREOF, this Agreement is executed by the Company this __th day of
________, ____, effective as of the ____ day of _________, ____.

 

  HOUSTON WIRE & CABLE COMPANY         By:    

 

AGREED AND ACCEPTED:

 

I acknowledge receipt of the Houston Wire & Cable Company 2006 Stock Plan, as
amended and restated effective March 1, 2015 (the “Plan”) and hereby accept this
Performance Stock Unit Award subject to all the terms and conditions thereof. I
agree to accept as binding, conclusive and final all decisions and
interpretations of the Committee regarding any questions arising under the Plan
or this Award Agreement.

 

GRANTEE

 

Print Name:           Signature:           Date:    

 

3

 

 

EXHIBIT A

 

Houston Wire and Cable Company 2006 Stock Plan

 

(As Amended and Restated Effective March 1, 2015)

 

Performance Stock Unit Agreement

 

Performance Stock Unit Goals

 

4

